La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
Comparece ante nos Rosalinda Vega Montoya (en ade-lante la peticionaria) por medio del presente recurso guber-nativo, en el que solicita la revisión de la Recalificación hecha por el Registrador de la Propiedad de Ponce que de-negó la inscripción de una Escritura de Cesión de Derechos y Acciones Hereditarias.(1)
El recurso presentado por la peticionaria nos permite resolver si procede la inscripción de la enajenación hecha por un heredero de una cuota específica sobre un inmueble perteneciente a la comunidad hereditaria si dicha propie-*84dad es el único bien que forma parte de la herencia. A priori, resolvemos en la negativa.
Veamos los hechos que dieron génesis a la controversia de autos.
I
El 20 de noviembre de 2008 la peticionaria otorgó ante el notario Noel Yamil Pacheco Alvarez una Escritura de “Cesión de Derechos y Acciones Hereditarias”. En la escri-tura otorgada también compareció su hijo, José Angel Torres Vega (en adelante el cedente), a enajenar su participa-ción sobre un inmueble. La mencionada escritura fue con relación a una parcela de terreno con una cabida superficial de quinientos ochenta y cinco punto noventa y cuatro (585.94) metros cuadrados, sita en la comunidad rural de Palomas I ubicada en el municipio de Yauco. La propiedad inmueble se encuentra inscrita en el Registro de la Propie-dad de Ponce, Sección II, al Folio 136 del Tomo 325, Finca 11,443. Al momento del otorgamiento de la escritura, la propiedad inmueble, conforme a la tercera y última ins-cripción, estaba gravada con una hipoteca.
La peticionaria, quien es residente de Estados Unidos, es dueña del cincuenta por ciento (50%) de la propiedad inmueble al haberla adquirido, mediante compraventa, es-tando en ese momento casada con José Angel Torres Rodríguez. Este último falleció intestado el 11 de marzo de 2001. Ante lo anterior, el 5 de septiembre de 2005, el Tribunal de Primera Instancia dictó Resolución sobre Decla-ratoria de Herederos, Abintestato José Angel Torres Rodrí-guez, Caso Civil Núm. J4CI-2001-0424. Se decretó como únicos y universales herederos a los tres (3) hijos del cau-sante y la peticionaria, a saber, José Angel Torres Vega, Charynette Torres Vega y Giovanni Torres Cotto, así como a Rosalinda Vega Montoya, en la cuota usufructuaria.
Así las cosas, el 26 de noviembre de 2008 la peticionaria *85presentó una Instancia Registral, acompañada de la Decla-ratoria de Herederos, la Certificación de Cancelación de Gravamen expedida por el Departamento de Hacienda y la Certificación Negativa de la Administración para el Sus-tento de Menores, correspondiente al causante. La Instan-cia Registral se presentó al Asiento 1092 del Diario 332 del Registro de la Propiedad. A su vez, se presentaron al Asiento 1093 del Diario 332, la Escritura sobre Cancela-ción de Hipoteca y al Asiento 1094 la escritura en contro-versia, a saber, la Escritura de Cesión de Derechos y Accio-nes Hereditarias.
Evaluados los documentos presentados, el Registrador de la Propiedad procedió a inscribir la Escritura sobre Cancelación de Hipoteca y la Instancia Registral al Tomo 536, Folio 157, como las Inscripciones Cuarta y Quinta, respectivamente.
No obstante, en cuanto a la Escritura de Cesión de De-rechos y Acciones Hereditarias, se denegó su inscripción. Apuntó el Registrador de la Propiedad, citando el Art. 95 de la Ley Hipotecaria, infra, que no procedía la venta o gravamen de cuotas específicas en una finca que no se hu-biera adjudicado antes mediante la correspondiente partición. A su vez, apuntó que la finca aparecía inscrita a favor de Charynette Torres Vega y Giovanni Torres Cotto, menor de edad, que no habían consentido a la venta. (2)
Inconforme con la determinación del Registrador, la pe-ticionaria presentó un Escrito de Recalificación el 12 de *86diciembre de 2008 ante el Registro de la Propiedad de Ponce. En su escrito, la peticionaria alegó que la cesión hecha por medio de la Escritura en controversia era la ena-jenación de una cuota abstracta y no una cuota específica ya que, alegadamente, el patrimonio del causante estaba compuesto de un solo bien. Por lo tanto, fue su contención que procedía la inscripción del documento conforme a derecho. Además, señaló que los otros coherederos no te-nían que prestar su consentimiento a la cesión ya que sus derechos no se verían afectados, ni la comunidad heredita-ria dejaría de existir.
Posteriormente, el 16 de diciembre de 2008, el Registra-dor de la Propiedad notificó la denegación de la inscripción y consignó la anotación preventiva de rigor por el término de sesenta (60) días. Dicho funcionario mantuvo su califi-cación original por el fundamento de que la venta conte-nida en la Escritura de Cesión de Derechos y Acciones He-reditarias es “la enajenación de una cuota específica sobre un bien específico y no la enajenación de una cuota abstracta”. Apéndice del Recurso Gubernativo, pág. C-5.
Inconforme aún, el 7 de enero de 2009 la peticionaria presentó ante este Tribunal el presente recurso guberna-tivo solicitando que se revoque la recalificación hecha por el Registrador de la Propiedad y que se ordene la inscrip-ción de la Escritura en controversia. Alega que el caudal que transmitió José Ángel Torres Rodríguez a sus herede-ros, se compone de un solo inmueble sin haber más bienes muebles ni inmuebles. Por lo tanto, sostiene que la parti-cipación en el inmueble es equivalente a la participación en abstracto sobre el caudal del causante ya que éste se sitúa sobre un único bien. En este caso, arguye que al ce-dente dar en venta toda su participación sobre el inmueble, no está enajenando una cuota específica sobre un bien, sino que da en venta la totalidad de su cuota o participa-ción abstracta en la herencia.
*87A contrario sensu, el Registrador de la Propiedad de Ponce alegó que solamente se cedió una cuota sobre un bien específico de la herencia, lo cual está vedado por nues-tro ordenamiento jurídico. Fue su contención que la cesión o traspaso de la participación hecha por un heredero comu-nero, en este caso el cedente, sobre un bien específico del caudal relicto antes de efectuada la partición, no era ins-cribible independientemente de que la herencia estuviera compuesta por uno o por varios bienes.
Examinado el recurso y la posición de ambas partes, procedemos a resolver.
II
Cuando existen dos o más llamamientos a la universalidad de la herencia se constituye lo que se conoce como una comunidad hereditaria. Soc. de Gananciales v. Registrador, 151 D.P.R. 315, 317 (2000); Cintrón Vélez v. Cintrón De Jesús, 120 D.P.R. 39, 48 (1987). La comunidad hereditaria comprende todas las relaciones jurídicas patrimoniales del difunto excepto aquellas que, por su naturaleza o contenido, se extinguen con la muerte del causante. íd.
El Código Civil de Puerto Rico no contiene disposiciones específicas que regulen la comunidad hereditaria.(3) Soc. de Gananciales v. Registrador, supra, pág. 318; Cintrón Vélez v. Cintrón De Jesús, supra, pág. 49. Debido a la ausencia de normas reglamentarias detalladas, hemos resuelto que la comunidad hereditaria se regirá por el orden de prelación de fuentes legales siguiente: (i) las disposiciones imperativas del Código Civil; (ii) la voluntad del causante; *88(iii) las disposiciones que le sean aplicables sobre división de la herencia, y (iv) las disposiciones generales sobre comuni-dad de bienes que sean compatibles con el carácter universal de este tipo de comunidad. Kogan v. Registrador, 125 D.P.R. 636, 651 (1990); Cintrón Vélez v. Cintrón De Jesús, supra, pág. 49.
La comunidad hereditaria posee diversas características. En primer lugar, dicha comunidad es forzosa. Kogan v. Registrador, supra, pág. 651. La comunidad hereditaria surge con independencia absoluta de la voluntad de los interesados siempre que más de un heredero sea llamado a una sucesión. J. Castán Tobeñas, Derecho civil español, común y foral, 9na ed., Madrid, Ed. Reus, 1989, T. VI, Vol. 1, pág. 312.
Segundo, la comunidad hereditaria es incidental. J. Santos Briz y otros, Tratado de derecho civil: teoría y prác-tica, Barcelona, Ed. Bosch, 2003, T. VI, pág. 72. Ésta se constituye, no por medio de un convenio, sino por el hecho de la muerte de un causante común a los coherederos. Íd.
Como tercera característica, la comunidad hereditaria es transitoria. Kogan v. Registrador, supra, pág. 651. Por un lado, ningún coheredero está obligado a permanecer en ella indefinidamente ni a estar sometido en la indivisión por un plazo largo. Véanse: Arts. 1005, 1006 y 1865 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 2871, 2872 y 5295; J.A. Cuevas Segarra y A. Román García, Derecho sucesorio comparado: Puerto Rico y España, San Juan, Pubs. JTS, 2003, pág. 134. Por otro lado, ésta culmina con la división o partición de herencia. Ontrón Vélez v. Ontrón De Jesús, supra, pág. 48. La comunidad hereditaria dejará de existir tan pronto se liquide el patrimonio del causante y se adjudiquen a los herederos los bienes que les corres-ponden de la herencia, confiriéndoles así la propiedad ex-clusiva sobre éstos. Íd., págs. 48-49.
Por último, la comunidad hereditaria es universal. Kogan v. Registrador, supra, pág. 651. Ésta recae sobre la *89totalidad del patrimonio que constituye el caudal heredita-rio y no sobre cada bien, derecho u obligación que la compone. Íd.; Soc. de Gananciales v. Registrador, supra, pág. 319.
En relación con esta última característica, se ha estable-cido que durante la vigencia de la comunidad hereditaria, los herederos van a ser titulares de una cuota en abstracto sobre todos los bienes que formen parte del caudal relicto, pero no van a ser titulares de los bienes particulares que componen la herencia. Soc. de Gananciales v. Registrador, supra; Kogan v. Registrador, supra, pág. 652.
Los herederos comuneros no podrán reclamar derechos sobre bienes específicos del caudal hereditario hasta que se haya llevado a cabo la partición de herencia. Soc. de Gananciales v. Registrador, supra, pág. 320. A través de este procedimiento, se extinguirá la comunidad hereditaria, transformándose así las cuotas abstractas que poseen los herederos sobre el caudal relicto, en titularidades concretas sobre bienes determinados. Arrieta v. Chinea Vda. de Arrieta, 139 D.P.R. 525, 534 (1995). En otras palabras, es el proceso mediante el cual los coherederos transformarán la cotitularidad que poseen sobre la totalidad de la herencia en títulos exclusivos sobre bienes particulares. Íd.(4)
Por lo tanto, mientras no se lleve a cabo la partición, ningún coheredero puede reclamar un derecho específico sobre un bien en particular, sino que solamente podrá exi-gir sus derechos sobre la totalidad del caudal relicto. Soc. de Gananciales v. Registrador, supra, pág. 320; Kogan v. Registrador, supra, pag. 652; Cintrón Vélez v. Cintrón De Jesús, supra, pág. 48.
El derecho que posee cada heredero comunero sobre el complejo hereditario se adquiere una vez éste ha *90aceptado la herencia. Soc. de Gananciales v. Registrador, supra, pág. 320. Con la aceptación a su llamamiento a suce-der al causante, el heredero adquiere un derecho indepen-diente en el caudal hereditario. íd.; Kogan v. Registrador, supra, pág. 652. Ello significa que la cuota que le corres-ponda con relación a la herencia va a formar parte de su patrimonio de manera exclusiva pudiendo disponer de ésta libremente. íd. Es por ello que se permite que cada uno de los herederos pueda enajenar su participación abstracta en la herencia aim cuando no se haya realizado la partición y no se haya extinguido la comunidad hereditaria. íd.
Sin embargo, aunque un heredero puede enajenar sus derechos y acciones sobre su participación abstracta en el caudal, esto no implica que él pueda enajenar o gravar alguna cuota específica sobre un bien de la herencia. Soc. de Gananciales v. Registrador, supra, pág. 320. La razón de ser de esta norma es que, además de que el heredero no tiene un derecho sobre un bien particular del caudal relicto, es posible que a éste no le corresponda nada sobre dicho bien. íd.
Por otra parte, nuestro ordenamiento sí permite que los miembros de la comunidad hereditaria puedan vender o gravar un bien específico de la herencia antes de que se efectúe la partición, siempre y cuando, exista el consentimiento unánime de todos los coherederos. Kogan v. Registrador, supra, págs. 652-653. Los herederos en conjunto pueden realizar actos de disposición sobre los bienes particulares de la herencia, pero ninguno de ellos puede disponer aisladamente de la totalidad o de parte de cualquier bien específico, porque no tienen un verdadero título de dominio sobre bienes concretos y determinados hasta que se lleve a cabo la partición de la herencia. íd., pág. 654.
Por otra parte, el derecho que poseen los herederos sobre el complejo hereditario puede ser inscribible en el Registro de la Propiedad. De acuerdo con el Art. 95 de la *91Ley Núm. 198 de 8 de agosto de 1979, según enmendada, conocida como Ley Hipotecaria y del Registro de la Propie-dad de 1979 (30 L.P.R.A. sec. 2316), el derecho hereditario se podrá inscribir a favor de todos los que hayan sido de-clarados herederos sobre todos aquellos bienes que hayan sido adquiridos por herencia si no se ha efectuado la par-tición correspondiente. La inscripción de este derecho po-drá ser solicitado por cualquiera de los interesados, y se expresará en el asiento la parte que corresponda a cada uno de los herederos y el derecho a la cuota usufructuaria del cónyuge supérstite, si lo hubiera. íd.
Aunque el derecho hereditario sobre la totalidad del patrimonio que transmite el causante puede ser inscribible en el Registro de la Propiedad, existen varias limitaciones en cuanto a la inscripción de derechos sobre bienes particulares de la comunidad hereditaria.
Una de las limitaciones es que solamente se podrán ins-cribir adjudicaciones concretas de bienes o derechos: (i) si se determina, mediante escritura pública o por resolución judicial firme, los bienes o partes indivisas que le corres-ponda a cada heredero, o (ii) si todos los herederos han prestado su consentimiento a la enajenación por medio de escritura pública. Art. 95 de la Ley Núm. 198, supra.
Otra de las restricciones a la inscripción de derechos sobre bienes particulares del caudal relicto es que, si aun no se ha efectuado la correspondiente partición, no es po-sible inscribir enajenaciones o gravámenes de cuotas espe-cíficas sobre bienes inmuebles pertenecientes a la comuni-dad hereditaria. Art. 95 de la Ley Núm. 198, supra.
En relación con esta última prohibición, la razón por la cual en Puerto Rico no se permite tal inscripción es “la defensa de posteriores adquirentes contra condiciones no expresas, pues es sabido que dichas enajenaciones quedan sujetas a futuras particiones entre los herederos”. 33 Diario de Sesiones de la Asamblea Legislativa 1122, 1122-1123 (1979). La prohibición sobre la inscripción de enaje-*92naciones o gravámenes de cuotas específicas sobre bienes inmuebles pertenecientes a una comunidad hereditaria está “inspirada en la legislación española, muy acorde con el Código Civil en cuanto a la naturaleza del derecho hereditario”. íd., pág. 1122.
En España, a partir de la reforma hipotecaria del 1944, el derecho hereditario solamente tiene acceso al Registro de la Propiedad a través de una anotación preventiva. Herederos de Collazo v. Registrador, 172 D.P.R. 776 (2007). Con anterioridad a la reforma, en la jurisdicción española se permitía la inscripción del derecho hereditario; pero ello se eliminó ya que dicha inscripción daba la impresión de que lo que estaba inscrito era una cuota indivisa sobre cada finca o derecho que formaba parte del caudal relicto y no una cuota global y abstracta sobre el patrimonio hereditario. Íd.
A diferencia de España, según hemos señalado, en Puerto Rico se permite la inscripción del derecho hereditario. Kogan v. Registrador, supra, pág. 653. Sin embargo, esto no implica que se repudien los principios discu-tidos sobre este derecho. Íd. Del propio examen legislativo del Art. 95 de la Ley Núm. 198, supra, surge que la prohi-bición sobre la inscripción de cuotas específicas no adjudi-cadas se incluyó “expresamente, para que no haya dudas, que [dichas enajenaciones], no serán inscribibles”. Diario de Sesiones, supra, pág. 1122.
En nuestro ordenamiento también se ha dispuesto que no procede la inscripción de enajenaciones de cuotas sobre un bien particular de la herencia, aun cuando se pueda establecer con facilidad la parte que le corresponde a cada heredero. Osorio v. Registrador, 113 D.P.R. 36, 37 — 38 (1982). Al respecto hemos señalado que
... mientras persista el estado de indivisión en la comunidad hereditaria, aun cuando sea fácilmente determinable la cuota individual, ... el dominio de cada heredero estará difuso o diluido por toda [la parte del bien que transmite el causante] en *93espera de que el efecto distributivo de la partición concrete y precise lo que a cada cual corresponde. (Énfasis suprimido.) Íd.
De acuerdo con la normativa expuesta, no procede la inscripción de la enajenación de una cuota sobre un bien particular de la herencia, aun cuando el caudal se com-ponga de un solo bien.
Por un lado, el Art. 95 de la Ley Núm. 198, supra, establece de manera meridiana que “[n]o se inscribirán enajenaciones o gravámenes de cuotas específicas en una finca que no se haya adjudicado antes en la correspondiente partición”. Según se puede apreciar del lenguaje de esta disposición, no se establece distinción alguna entre un caudal relicto compuesto de un bien y un caudal hereditario integrado por varios bienes. Por lo tanto, dicha restricción es igualmente aplicable a ambos casos y debe acatarse independientemente de la cantidad de bienes que puedan formar parte de la herencia.
Por otro lado, aunque la cuota que le pertenezca a cada uno de los herederos sobre el único bien del caudal relicto sea determinable fácilmente, tampoco procede la inscripción de la enajenación de una cuota sobre tal propiedad. Aunque su participación sobre el bien se pueda determinar fácilmente, mientras permanezca vigente la comunidad hereditaria, no existirá certeza sobre la porción exacta de la propiedad que se le adjudicará a cada heredero para satisfacer su cuota. Su participación en el caudal se mantendrá difusa en la porción que transmite el causante hasta que se efectúe la correspondiente partición y se adjudique concretamente lo que a cada uno le corresponda. Por lo tanto, el no permitir la inscripción de la enajenación de una cuota sobre un bien específico antes de efectuada la partición, protegería a terceros adquirientes contra condiciones no expresas en las constancias del Registro de la Propiedad. De lo contrario, desconocerían la *94parte exacta del bien que recibirían y de la cual serían titulares.
III
Discutida la normativa sobre la inscripción del derecho hereditario, procedemos a aplicarla a los hechos del caso de autos.
En primer lugar, de acuerdo con el lenguaje de la Escri-tura de Cesión de Derechos y Acciones Hereditarias surge que la intención de los otorgantes era que se transmitiera a la peticionaria los derechos que el cedente tenía sobre el inmueble antes descrito. Según consta de la Sexta Cláu-sula de la referida Escritura:
El cedente tienen [sic] convenida la Cesión de los Derechos y Acciones Hereditarias que es dueño de la propiedad antes des-crita ... por lo que CEDE Y TRASPASA los mismos a favor de la CESIONARIA Rosalinda Vega Montoya quien ACEPTA la Cesión de Derechos en el inmueble antes descrito con todo lo que es anexo, sin reserva, ni limitación de clase alguna, todo ello, conforme a lo resuelto en Kogan v. Registrador, Tomo Ciento Veinticinco, Decisiones de Puerto Rico, página seiscien-tos treinta seis (636) del año mil novecientos noventa (1990). (Énfasis en el original suprimido y énfasis suplido.) Apéndice del Recurso Gubernativo, pág. D-8.
Al analizar esta disposición, se desprende que el cedente no está enajenando su participación abstracta sobre la to-talidad del caudal hereditario, sino que está cediendo sus derechos sobre un bien específico perteneciente a la comu-nidad hereditaria.
Debemos tener presente que mientras no se lleve a cabo la partición, tanto el cedente como los demás herederos que componen la sucesión Torres Rodríguez, solamente ten-drán un derecho abstracto sobre la totalidad del caudal. Ninguno de ellos tiene un derecho específico sobre cual-quiera de los bienes que formen o que puedan formar parte de la comunidad hereditaria; incluyendo el inmueble objeto *95de la Cesión de Derechos. Por lo tanto, ni el cedente ni los demás coherederos pueden enajenar aisladamente una cuota específica sobre el bien inmueble ni solicitar la ins-cripción de dicha adjudicación en el Registro de la Propie-dad hasta que se efectúe la correspondiente partición.
En segundo lugar, tampoco procede la inscripción de la enajenación hecha por el cedente aun cuando el inmueble antes descrito se trate del único bien que forme parte de la herencia. Aunque sea cierta la alegación de la peticionaria de que el caudal está compuesto de un solo bien y aunque se pueda determinar fácilmente la participación que le co-rresponde al cedente y a los demás herederos sobre el re-ferido inmueble, mientras se mantenga vigente la comuni-dad hereditaria, los herederos desconocerán la porción exacta del inmueble que se le adjudicará para satisfacer sus respectivas cuotas. El dominio de éstos estará difuso por la mitad del bien que transmite el causante, José Ángel Torres Rodríguez, hasta que se realice la partición y se determine en concreto lo que le corresponde a cada uno.
En conclusión, la actuación del cedente enajenando su cuota sobre el inmueble antes descrito no está permitida en nuestro ordenamiento y no puede ser inscribible en el Registro de la Propiedad.
IV
De acuerdo con los fundamentos expuestos, procedemos a confirmar la determinación del Registrador de la Propie-dad de Ponce denegando la inscripción de los derechos con-tenidos en la Escritura Núm. 32 intitulada Cesión de De-rechos y Acciones Hereditarias, la cual fue otorgada el 20 de noviembre de 2008 en la ciudad de Yauco ante el notario Noel Yamil Pacheco Álvarez.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-*96rrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

(1) El Registrador de la Propiedad que denegó la inscripción de la referida Es-critura fue el Hon. José Uriel Zayas Bonilla, el cual se desempeñaba como Registra-dor de la Propiedad de Ponce para aquel momento. Posteriormente, éste fue susti-tuido por el Hon. Francisco J. Rodríguez Juarbe, quien actualmente ocupa dicho cargo.


(2) Durante el trámite del caso ante este Foro se instó una moción informando que Charynette Torres Vega y Giovanni Torres Cotto (quien advino a la mayoridad por emancipación, conforme la Escritura Núm. 49 de 18 de septiembre de 2007, otorgada ante el notario Iván D. Gil Sánchez) otorgaron la Escritura Núm. 14 sobre Ratificación de Cesión y Partición de Herencia, la cual fue presentada el 29 de abril de 2009 ante el Registro de la Propiedad, Sección II de Ponce. Al día siguiente de su presentación, el Registrador de Ponce notificó que la Escritura Núm. 14 adolecía de la siguiente falta: “La finca que se describe en la escritura de epígrafe pertenece en pro indiviso a varios titulares, de los cuales no compareció al otorgamiento, el titular don José Angel Torres Vega, a consentir en la transacción.” Debido a que dicha Es-critura no es objeto del presente recurso gubernativo, no entraremos a dilucidar la validez de la calificación hecha por el Registrador de Ponce en cuanto a ésta.


(3) El Código Civil sólo contempla la comunidad hereditaria en su fase de ter-minación por la partición. Cintrón Vélez v. Cintrón De Jesús, 120 D.P.R. 39, 49 (1987).


(4) Véase el Art. 1021 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2901, el cual dispone: “[l]a partición legalmente hecha confiere a cada heredero la propiedad exclusiva de los bienes que le hayan sido adjudicados.”